           1

           2

           3

           4                                      UNITED STATES DISTRICT COURT

           5                                     NORTHERN DISTRICT OF CALIFORNIA

           6

           7     USA,                                                     CaseNo.l9-mj-70257-LB-l
                                    Plaintiff,
           8
                                                                          REMOVAL ORDER
                          V.
           9

          10     AMIRBASHIR,

                                    Defendant.
          11

     OJ   12                                 COMMITMENT TO ANOTHER DISTRICT
Is
uo Is
   <2     13          The defendant has been ordered to appear in the Middle District of Florida.
     BJ

•c        14          The defendant:               ( ) will retain an attorney.
M    O

5 t5      15                                       (X ) is requesting court-appointed counsel.
^
 2 *S
    CO
B 5       16          The defendant remains in custody after the initial appearance.
00   „
•T3 S
          17
jc
          18           IT IS ORDERED: The United States Marshal must transport the defendant, together with
          19   a copy of this order, to the charging district and deliver the defendant to the United States Marshal

          20   for that district, or to another officer authorized to receive the defendant. The Marshal or officer

          21   of the charging district should immediately notify the United States Attorney and the Clerk of the

          22   Clerk for that district of the defendant's arrival so that further proceedings may be promptly

          23   scheduled. The Clerk of this district must promptly transmit the papers and any bail to the

          24   charging district.

          25   Dated: March 11,2019

          26
                                                                      LAUREL HEELER
                                                                      United States Magistrate Judge
          27

          28
